Opinion by
Tilson, J.
It was found from the record that certain items consist of woven silk mufflers, hemmed, imported prior to the British Trade Agreement; other items of woven silk mufflers, hemmed and block-printed by hand, which were imported subsequent to the trade agreement; and certain silk handkerchiefs. It was held that some of the items set out in the decision and certain handkerchiefs which were assessed under paragraph 1210, imported prior to the British Trade Agreement (T. D. 49753), are dutiable at 60 percent under paragraph 1209 as claimed, and other items imported after the effective date of the trade agreement in question were held dutiable at 35 percent under paragraph 1209 as claimed. On all items on which a duty or grant was assessed the collector was directed to refund any and all sums of money collected, since the Secretary of the Treasury has not ascertained and determined or estimated the net amount of any bounty or grant, nor declared the net amount thereof, as' to certain of the silk articles in question.